DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on August 16, 2021 is acknowledged.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9, 15, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hong et al. (Korean Patent Application No. 10-2013-0096739 filed on Aug. 14, 2013. US patent US 9,429,368 by Hong et al. is used as English translation. Hong hereafter).
With respect to claim 1, Hong discloses a system (Figs. 1-10) for (capable of) jetting a fluid (water, oil, or resin. Col. 1, lines 23-26), the system comprising: 
a jetting dispenser (100) including a movable shaft (40), a fluid body (10) with an outlet orifice (23), and a piezoelectric actuator (51 and 52) operatively coupled with the movable shaft to (capable of) jet an amount of the fluid from said outlet orifice (col. 6, lines 47-52); and 
an electronic controller (200) operatively coupled to the piezoelectric actuator, the electronic controller configured to (capable of) apply a voltage (Col. 3, lines 23-50, 
Alternatively, Hong fails to s disclose the voltage having a stepped waveform.
However, based on the claims, in claims 2-5, the stepped waveform voltage is limited (or defined) only by having a first voltage (ON, when the voltage is 100%); a second voltage (OFF, when the voltage is 0%) and a third voltage (50% voltage. Col. 2, line 9 or transitional/intermediate voltage from 0% to 100% and 100% to 0%). Since Hong’s discloses the method of applying voltages at 100%, 0% and 50% (turning On, Off and 50% voltage), therefore, Hong discloses applying the voltage comprises applying the stepped waveform voltage. It should also be known that to plot a stepped 
Therefore, Hong discloses applying the voltage comprises applying the stepped waveform voltage. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the stepped waveform voltage (On/Off voltage and intermediate voltage between On and Off voltages) because these method is well known in the art.  A skilled artisan would have had a reasonable expectation of success in using the stepped waveform voltage (On/Off voltage and intermediate voltage between On and Off voltages) because the selection of a known method based on its suitability for its intended purpose is sufficient since only the expected results (turning on and off of a device) would be attained.  And because such a change would only produce an expected result, i.e, turning on and off of a device.  The use of alternative and functionally equivalent method would have been desirable to those of ordinary skill in the art based on the economics and availability of components/systems.
Claims 2-5 further define non-positively recited limitations/elements (the voltage) of claim 1. Alternatively, Hong discloses wherein said electronic controller is configured to (capable of) apply said first and second voltages such that said second voltage is lower than said first (ON) voltage (claim 3), and wherein said electronic controller is configured to (capable of) apply said second voltage such that said second voltage is 0 volts (claim 4) and wherein said electronic controller is configured to (capable of) apply, in said stepped waveform a third voltage (50% voltage. Col. 2, line 9 or 
With respect to claims 6 and 15, Hong discloses wherein said electronic controller is configured to (capable of) apply the voltage to the piezoelectric actuator as a waveform with a decreasing rate of change in the voltage (by turning OFF 100) and with a increasing rate of change in the voltage (by turning ON 100). Alternatively, Hong discloses adjusting a voltage (col. 8, line 10) to compensate the inaccuracy of the actuation displacement due to the temperature changes of the pump. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the applied voltage by increasing and/or decreasing rate of change to the piezoelectric pump since there is only two ways (increasing or decreasing rate of change) to adjust the applied voltage. If the voltage must be applied with increase rate of change due to the elevating temperature, then, automatically, or by common engineering sense, the voltage must be apply with a decreasing rate of change when the temperature is lowered due to the effect of a cooling system or the ambient temperature. The result-effective variable is the voltage that eventually control the actuation displacement of the piezoelectric pump. Therefore, adjusting the variable (increasing or decreasing rate of change) to achieve a recognized result (constant rate of pumped fluid) would have been obvious to one having ordinary skill in the art. 

With respect to claim 9, Hong discloses wherein the mechanical amplifier is a lever (Fig. 4).
With respect to claim 11, Hong discloses the system being configured to (capable of) jet the amount of the fluid from said outlet orifice as a droplet of fluid.
With respect to claim 12, Hong discloses the system being configured to jet wherein the fluid is a viscous fluid selected from the group consisting of an adhesive, a solder paste, a solder flux, a solder mask, a thermal grease, a lid sealant, an oil (Col. 1, lines 23-26), an encapsulant, a potting compound, an epoxy, a die attach fluid, a silicone, and a cyanoacrylate
With respect to claim 13, Hong discloses wherein the jetting dispenser further comprises a cooling air inlet port (71 and 72) and a cooling air exhaust port (Col. 5, line 26), wherein cooling air is provided to cool the piezoelectric actuator (Col. 5, line 17).
With respect to claim 14, Hong discloses wherein the jetting dispenser further comprises a tappet element (41), and the movable shaft is configured to bear against the tappet element to jet the amount of the fluid from said outlet orifice.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong.
With respect to claim 10, Hong discloses the system as in claim 8 above except for wherein the mechanical amplifier amplifies movement of the piezoelectric actuator by eight times at the movable shaft.
. 

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of McMurray (US 3,581,212).
With respect to claim 16, Hong discloses the system as in claim 1 above except for wherein the controller is electronic configured to decrease the voltage from a first voltage to a second voltage at a first rate of change and decrease the voltage from the second voltage to a third voltage, wherein the electronic controller is configured to apply a second rate of change, different from the first rate of change, after the voltage is decreased to the second voltage.
However, McMurray teaches a fast response stepped-wave switching power converter to convert a waveform voltage (signal 32) into a stepped waveform voltage (output voltage 31 with filter. Figs. 5b), wherein the electronic controller (converter) is configured to (capable of) decrease the voltage from a first voltage (See Fig. 5b and Enlarge area A below) to a second voltage at a first rate of change and decrease the voltage from the second voltage to a third voltage, wherein the electronic controller is configured to apply a second rate of change, different from the first rate of change, after the voltage is decreased to the second voltage. 

With respect to claim 17, Hong’s system modified by McMurray’s stepped-wave switching power converter, McMurray further teaches wherein the second rate of change maintains the voltage at the second voltage, and the electronic controller is configured to apply a third rate of change as the voltage is decreased from the second voltage to the third voltage (See Fig. 5b and Enlarge area A below).
With respect to claim 18, Hong’s system modified by McMurray’s stepped-wave switching power converter, McMurray further teaches wherein the electronic controller is configured to apply the second rate of change (See “the second rate of change for claim 18” in Enlarge area A below) as the voltage is decreased from the second voltage to the third voltage.
With respect to claim 19, Hong’s system modified by McMurray’s stepped-wave switching power converter, McMurray further teaches wherein the second voltage is maintained for a first duration, and the third voltage is applied for a second duration after the first duration (See Fig. 5b and Enlarge area A below).

With respect to claim 21, Hong discloses the system as in claim 1 above except for wherein the electronic controller is configured to increase the voltage from a first voltage to a second voltage at a first rate of change and increase the voltage from the second voltage to a third voltage, wherein the electronic controller is configured to apply a second rate of change, different from the first rate of change, after the voltage is decreased to the second voltage.
However, McMurray teaches a fast response stepped-wave switching power converter to convert a waveform voltage (signal 32) into a stepped waveform voltage (output voltage 31 with filter. Figs. 5b), wherein the controller (converter) is configured to (capable of) increase the voltage from a first voltage (See Fig. 5b and Enlarge area B below) to a second voltage at a first rate of change and increase the voltage from the second voltage to a third voltage, wherein the controller is configured to apply a second rate of change, different from the first rate of change, after the voltage is decreased to the second voltage. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of fast response stepped-wave switching power converter, as taught by McMurray, to Hong’s system, in order to produce a stepped-wave output that responds rapidly to changes in an input reference signal and for controlling stepped-wave inverters to achieve fast and 
With respect to claim 22, Hong’s system modified by McMurray’s stepped-wave switching power converter, McMurray further teaches wherein the second rate of change maintains the voltage at the second voltage, and the electronic controller is configured to apply a third rate of change as the voltage is increased from the second voltage to the third voltage (See Fig. 5b and Enlarge area B below).
With respect to claim 23, Hong’s system modified by McMurray’s stepped-wave switching power converter, McMurray further teaches wherein the electronic controller is configured to apply the second rate of change (See “the second rate of change for claim 22” in Enlarge area B below) as the voltage is decreased from the second voltage to the third voltage.

    PNG
    media_image1.png
    349
    678
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    282
    383
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    336
    494
    media_image3.png
    Greyscale

Response to Arguments
With respect to claim 1, the previously presented 35 U.S.C. 102 rejection is withdrawn. Claims 1-6, 8, 9, 15, and 11-14 are rejected under 35 U.S.C. 102/103 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hong as elaborated above.
With respect to the previous 35 U.S.C. 102 rejection, Applicant's arguments filed on August 16, 2021 have been fully considered but they are not persuasive. The applicant argues that Hong does not disclose a controller configured to reduce oscillations as claimed.
Applicant's argument is not commensurate in scope with the claimed invention. No such limitations (controller configured to reduce oscillations) can be found in the claimed invention.
With respect to the previous 35 U.S.C. 103 rejection, the applicant argues that the varying of voltage of Hong is not “as the voltage is increased or as the voltage is decreased" as required by the claims. 
The Examiner respectfully disagrees. First, when Hong’s device is being turned on by a switch or a controller, the electrical output signal (to turn ON) does not spontaneously reaches the device from the switch or the controller. Therefore, if the start time of “as the voltage is increased” refers to the time when the switch or the controller is being turned ON, the varying of voltage of Hong does varies “as the voltage is increased” from 0% voltage to 100% voltage. Second, if the term “increased” is properly read as a simple past tense, then, the action of “increasing” is completed. If the 
The Examiner agrees that the two voltages (of the Applicant and Hong) are different, but the unique features (the damping voltage) is yet to be defined in the claim. See interview summary dated August 4, 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 10, 2021